Citation Nr: 1827267	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  03-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities for accrued benefits purposes, prior to December 9, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  In May 2010, the Veteran passed away.  In June 2010, his surviving spouse submitted a request for substitution to continue the Veteran's appeal.  In April 2012, the RO determined that the spouse could be properly substituted as the appellant in the pending appeal for accrued benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2004, the Veteran testified via videoconference before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In October 2017, the appellant was notified of her right to request an optional Board hearing as the Veterans Law Judge before whom the Veteran testified is no longer employed by the Board.  The appellant did not respond to this notice within 30 days, and therefore the Board finds that you do not want another hearing and will proceed accordingly.    

The Board previously remanded this claim in March 2005, October 2006, March 2008, February 2010, September 2012, and April 2013.  Specifically, in April 2013, the Board remanded this claim for a VA medical opinion on whether the Veteran's service-connection disabilities precluded him from substantial gainful employment prior to December 9, 2004 and for referral to the Director, Compensation and Pension for an extraschedular evaluation.   


The record contains a VA medical opinion dated February 2016, and a memorandum from the Director, Compensation Service dated July 2017.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

To the extent that the RO and Board have characterized the issue as involving a claim for an earlier effective date for TDIU, the Board finds that the effective date issue is substantially encompassed within the broader issue to entitlement to TDIU.  The TDIU issue originally arose from the increased back disability claim that led to the award of an increase to 40 percent disabling for a low back disability as of August 31, 2001; there has been no contention suggesting that any earlier pending unresolved claim gave rise to this matter.  Thus, the period on appeal begins no earlier than the August 31, 2001.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation for the period prior to December 9, 2004.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to December 9, 2004, have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.34l, 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

The Veteran was granted TDIU on a schedular basis from December 9, 2004, through May 10, 2010, the Veteran's date of death.  The representative for the Appellant contends that the Veteran was entitled to TDIU on an extraschedular basis prior to December  9, 2004.   

For the period at issue, the Veteran had service connected disabilities of  residuals of a low back strain, rated at 40 percent disabling, tinnitus, rated at 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  The Veteran's disabilities combine to a total 50 percent prior to December 9, 2004.  Therefore, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director of Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review").

This claim was referred to the Director in June 2017 and the Director concurred with the RO's recommendation to deny entitlement to TDIU on an extraschedular basis prior to December 9, 2004.  

The preponderance of the evidence is against finding that the Veteran's service-connected disabilities precluded him from participating in all forms of regular substantially gainful employment prior to December 9, 2004.  Therefore, an earlier effective date for the grant of TDIU is not warranted.  

The Veteran reported he last worked as a truck driver in July 2001.  In a May 2003 letter, the Veteran stated that he had not worked in the last two years because of a back condition.  On his November 2003 application for increased compensation based on unemployability the Veteran reported that the reason for termination from employment was that he "quit."  The Veteran also reported his education as including three years of high school.  

At the December 2004 hearing, the Veteran testified that he was unable to work because he cannot sit for long in a truck, lift, and pull on the binders and straps.  He also testified that he had a ninth grade education.  

Per the April 2013 Board remand, the Veteran's claims file was referred to a VA medical doctor for a retrospective opinion of the severity of the Veteran's service-connected disabilities for the period prior to December 9, 2004.  In February 2016, the VA physician provided the opinion that the Veteran's lumbosacral condition did not preclude him from obtaining gainful employment, especially in a sedentary position, prior to December 9, 2004.  

The VA physician summarized the Veteran's treatment for his lumbar spine disability in 2002 through 2004, including the results of the April 2004 VA examination.  The physician noted that in March 2003, the Veteran exhibited 5/5 strength in the lower extremities with a negative straight leg raise and was referred for facet injections and a TENS unit.  The physician also noted that 2005 treatment records, although dated after the relevant time period, help to clarify the functional status of the Veteran, and summarized the physical findings from 2005.  The result of the VA physician's review was his finding that the Veteran's condition did not preclude him from obtaining gainful employment, especially a sedentary position that would not require repetitive bending, lifting, stooping, or lifting greater than 10 pounds.  

A psychiatric VA physician also reviewed the Veteran's claims file.  In a February 2016 opinion, the VA physician stated the records indicated minimal to no symptoms of depression in the time period prior to December 9, 2004.  Service connection had not been established for this disability until December 9, 2004.  As such, the Board may not consider the effects of the Veteran's psychiatric disability on his ability to function prior to December 9, 2004.  

At the June 2003 VA examination, the Veteran reported he had been limited to activities because of low back pain, which he reported became severe after walking one block.  The April 2004 examiner stated that the Veteran reported back pain with prolonged walking, standing, sitting, bending, or squatting.  Neither examiner provided an opinion as to the Veteran's level of functioning.  

The Veteran was granted Social Security Administration (SSA) benefits in June 2003, with an effective date of May 1, 2002.  The Veteran was granted for the primary diagnosis of a disorder of the spine, and a secondary diagnosis of affective disorder.  As the SSA disability determination considered the Veteran's psychiatric impairment in its analysis of the Veteran's functional ability, it is less probative.  Of note, the SSA medical consultant's review of the file in August 2003 indicated that based on The Veteran's physical impairments alone, he could occasionally lift 20 pounds, frequently lift 10 pounds, stand/walk 6 hours in an 8-hour workday, sit about 6 hours in an 8-hour workday, with the ability to climb occasionally and stoop or crouch frequently.  This is consistent with light work.  

In a November 2007 private physician opinion, Z.R-S., M.D., stated that the Veteran is disabled and unable to work since 2002.  The physician indicated that the Veteran has chronic low back pain and disc bulging and is getting treatment for depression and posttraumatic stress disorder.  The physician did not provide any rationale to support the statement that the Veteran is unable to work, and also did not indicate if his inability to work was due to the back impairment, mental impairment, or both.  As noted above, a psychiatric disability was not service connected prior to December 9, 2004.  As such, the Board finds the private provider opinion is of less probative value.  

A 2008 VA examiner reviewed the Veteran's file and found that he had been disabled for the last 5 years, which would include the time period prior to December 9, 2004.  However, the examiner went on to state that the Veteran could not do his normal job, or any job requiring bending, lifting, or prolonged standing and walking.  The opinion does not indicate that the Veteran would be unable to perform sedentary work for the period prior to December 9, 2004.  

The Board finds the functional limitation of the Veteran's service-connected disabilities prior to December 9, 2004, would not preclude sedentary employment.  Board notes that Veteran's statements that he cannot sit very long in a truck due to back pain.  However, sedentary jobs generally allow for intermittent breaks to stretch or change position.  

Prior to December 9, 2004, the Veteran also had service connected disabilities of tinnitus and hearing loss prior to December 9, 2004.  The Veteran did not report that these impairments interfered with his employment.  

The evidence shows that due to his service-connected disabilities prior to December 9, 2004, the Veteran cannot perform strenuous occupational activities, including substantial lifting, carrying, standing, walking, or bending.  However, the evidence of record does not show that the Veteran's service-connected disabilities render him unable to engage in sedentary employment.  

The Board has considered the Veteran's education and vocational background and finds that these are not so limited as to preclude sedentary employment.  As noted by the representative, the record contains some discrepancy as to the Veteran's educational level, which has been reported from a seventh grade level up to a twelfth grade level.  However, even assuming that the Veteran has only a limited education, for the period prior to December 9, 2004, the Veteran does not have any service-connected disabilities that would prevent him from performing unskilled sedentary work.    

The preponderance of the evidence is against the finding that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  Therefore, the Board finds that entitlement to a TDIU is not warranted.  There is no reasonable doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities for accrued benefits purposes, prior to December 9, 2004, is denied.



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


